DETAILED ACTION
This is responsive to the application filed 25 November 2019.
Claims 1-20 are pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities: in lines 19-20 of claim 1, it is believed the limitation “presenting the descriptive label of each node according to the ranking in the conversational user interface” contains a typographical error and should be ‘presenting the descriptive label of each node in the subset of nodes according to the ranking in the conversational user interface’. Please note that only the nodes in the subset of nodes are ranked. Claims 8 and 15 suffer from the same deficiency. The remaining claims are objected to for depending upon an objected to claim.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the objection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record Chungapalli et al. (US PGPub 2020/0074322) discloses a method, comprising: receiving, via a conversational user interface, a query (“the system may receive, by a user input interface, a text string such as “What was the movie with the iceberg? It sinks the ship.””, [0007]); executing, based on the query, a keyword matching algorithm on a knowledge graph comprising a set of nodes, wherein each node includes content and a descriptive label; generating a matching metric score for each node of the knowledge graph to the query based on the keyword matching algorithm (“the system may identify the noun “iceberg” as a first noun chunk and the noun “ship” as a second noun chunk. The system may then process, by the control circuitry, the noun chunk using a classifier based on a semantic graph featuring a plurality of noun chunks, wherein each of the plurality of noun chunks is scored based on a closeness centrality metric and a betweenness centrality metric, wherein the closeness centrality metric is a measure of a sum of a length of a shortest path between a respective node and each of the other nodes in the semantic graph, and wherein the betweenness centrality metric is a measure of centrality in the semantic graph of a respective node”, [0007]); identifying, based on the matching metric score, a subset of nodes with matching metric scores that meet a threshold (“the system may receive, by a user input interface, a text string such as “What was the movie with the iceberg? It sinks the ship.””, [0007], see also “The low-score nodes have been removed”, [0093]); 
However, Chungapalli, individually or in combination with the prior art of record, does not disclose calculating a semantic score for each pairing of the query and a node in the subset of nodes by: extracting a vector representation of each query and node pairing with a neural network model; retrieving a graph metric data for each node in the subset of nodes; generating an overall score for each node in the subset of nodes based on: the matching metric score, the semantic score, and the graph metric data; ranking each node in the subset of nodes according to the overall score of the node; and presenting the descriptive label of each node in the subset of nodes according to the ranking in the conversational user interface as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Paik et al. (USPN 6,076,088) discloses a system where conceptual graphs generated from queries are matched against conceptual graphs in a KR knowledge base. Basically, the degree of similarity is calculated by counting how many of the same concepts and relations are found in both Query KR units and each KR unit in the database (i.e., the number of concepts and relations which are the same in both). The conceptual graph matching engine is a graph matcher which considers the conceptual graph as a primitive set of objects and mathematical relations over those objects. The principle behind the matcher is to process many graph comparisons in parallel by taking advantage of their shared node descriptions and by noting that a graph itself is the best descriptor of nodes.
Chai et al. (US PGPub 2016/0063106) discloses a system where a data structure  includes a knowledge graph. Results identifying entities are obtained using a structured search query built based on a received search query, where the structure of the query is substantially similar to the structure of the knowledge graph. In an example, a structured search query with two nodes and an edge connecting them is built based on a received search query, and the search system may traverse the knowledge graph, identifying nodes and edges, i.e., entities references, in the graph with content similar to the structured search query. In another example, searching includes a matching search keywords to an index. In another example, searching includes natural language processing to produce a structured query used to search a data structure such as a knowledge graph.
This application is in condition for allowance except for the following formal matters: 
Please see the Claim Objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657